FILED
                            NOT FOR PUBLICATION                             JUL 15 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JUN CHENG,                                       No. 10-73288

              Petitioner,                        Agency No. A098-469-473

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted July 11, 2014**
                               Pasadena, California

Before: SILVERMAN, TALLMAN, and RAWLINSON, Circuit Judges.

       Jun Cheng, a native and citizen of China, petitions for review of the Board

of Immigration Appeals denial of asylum and withholding of removal. We have

jurisdiction pursuant to 8 U.S.C. § 1252(b)(1), and deny the petition for review.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The agency’s adverse credibility finding is supported by several instances of

Cheng’s significant inconsistent testimony regarding the events underlying her

claim. Shrestha v. Holder, 590 F.3d 1034, 1046-47 (9th Cir. 2010).

      Substantial evidence also supports the agency’s alternative finding that, even

if Cheng’s testimony were deemed to be credible, Cheng did not establish either

past persecution or a well-founded fear of future persecution. Cheng’s single

overnight detention and her husband’s rough treatment, after which they were

released unharmed, did not rise to the level of persecution. Gu v. Gonzales, 454

F.3d 1014, 1019-21 (9th Cir. 2006). Similarly, the agency’s finding that Cheng

does not have an objective fear of future persecution on account of political

opinion is supported by Cheng’s testimony that her similarly situated husband has

remained in China without further detention or arrest. Hakeem v. INS, 273 F.3d

812, 816 (9th Cir. 2001), superseded by statute on other grounds as stated in

Ramadan v. Gonzales, 479 F.3d 646, 650 (9th Cir. 2007). Nor is there evidence in

the record that would compel a conclusion that Cheng has an objectively

reasonable fear of future persecution on account of her recent conversion to

Christianity.

      PETITION FOR REVIEW DENIED.




                                          2